Exhibit 10.37

[LETTERHEAD OF ROCHE PHARMACEUTICALS]

Dr. Dani Bolognesi

Trimeris, Inc.

3500 Paramount Parkway

Morrisville, NC 27560

U.S.A.

Basel, 13 March 2007

Re: Roche/Trimeris Research Agreement dated January 1, 2000 (as amended)

Dear Dani:

Roche elects to Opt Out pursuant to Article 5 of the Third Amendment to the
Research Agreement and Accord. Accordingly, the rights and obligations set forth
in Article 5(a) through (e) are activated. In addition, Trimeris will have the
right to develop and commercialize TRI-1144 as it chooses. Trimeris will pay to
Roche a royalty of one percent (1%) of Net Sales of all products containing
TRI-1144 in every country in which Trimeris owns an unexpired patent that claims
the making, using, selling, offering for sale, or importing of TRI-1144, up to
an aggregated total on royalties set at twenty-four million dollars
(US$24,000,000).

Pursuant to Paragraph 5 of the Third Amendment to the Research Agreement and
Accord, Roche retains its right to develop up to five (5) Penzberg peptides
subject to Trimeris’ right to co-develop any such peptide accepted by Roche into
development before December 31, 2008.

Roche and Trimeris will share all costs associated with the TRI-1144 joint
research program for 2007, through the date of execution of this letter.

This letter is being provided in duplicate originals. If Trimeris agrees with
the above paragraph, please sign and return one original.

 

Best regards,

/s/ William M. Burns

William M. Burns Agreed and Accepted: Trimeris, Inc.

/s/ Dani P. Bolognesi

Dani P. Bolognesi, Ph.D., Chief Executive Officer